Opinion issued October 29, 2015




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-14-00766-CV
                             ———————————
                           KEITH PORTER, Appellant
                                          V.
                          PATRICIA PORTER, Appellee



                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-47027


                           MEMORANDUM OPINION

      Appellant, Keith Porter, appealed from the trial court’s final decree of

divorce, signed on August 12, 2014. See TEX. R. APP. P. 26.1(a)(1). However,

appellant has failed to timely file his appellate brief. See id. at 38.6(a), 38.8(a)(1).

After being notified by the Clerk of this Court on July 7, 2015, that his appeal was
subject to dismissal for failure to timely file his appellate brief, appellant failed to

timely respond. See id. at 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c). We dismiss any

pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Massengale, and Lloyd.




                                           2